DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- The amendment filed on June 02, 2022 has been entered.
- Claims 1-3 are pending.
- Claims 1-3 have been amended.
- Claims 1-3 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-3 recite following limitation: “identification information of a network slice associated with a plurality of traffic flows; a plurality of information elements each indicating a quality of service (QoS) requirement of a traffic flow of the plurality of traffic flows.” Applicant specification discloses See 0035, The quality of service requirement includes a quality of service (QoS) required for the corresponding CN slice 20. The quality of service requirement may be QoS required for the service/use case provided by the CN slice 20. The QoS includes a delay, a throughput, a reliability, etc. The quality of service requirement may be identified by QCI (QoS: Class Identifier) being an index value of the QoS. Further, specification see 0047, The base station 200 may perform a QoS control for each IP flow and a QoS control for each bearer. This is not part of the message received from the core network. Further, the QoS control is for each bearer not ip flow. Nothing in the specification discloses a plurality of information elements each indicating a quality of service (QoS) requirement of a traffic flow of the plurality of traffic flows. The limitation has no support in the original specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10904799. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and patent discloses the base station receiving message from core network in order to allocate resources to the user equipment.
However, claims 1-3 of the instant application fails to disclose dentification information of radio bearers associated with the traffic flow, each respective network slice being associated with a plurality of radio bearers
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (Pub. No. US 2015/0009826 A1; hereinafter Ma) in view of Miklos et al. (Pub. No. US 2016/0359750 A1; hereinafter Miklos) and, further in view of Centonza et al. (Pub. No. US 2018/0368140 A1; hereinafter Centonza).
Regarding claims 1, 2 and 3, Ma discloses a base station provided in a network including the base station comprising: a receiver (See ¶0396, receiver) configured to receive from a core network apparatus, a message including: identification information of a bearer associated with a plurality of traffic flows, (See ¶0261, The core network may inform the base station of the flow (e.g., EPS bearer) binding information. The information may indicate which flows belong to an application session.) a plurality of traffic flow identifiers each identifying a traffic flow of the plurality of traffic flows, (20150009826-sEE 0265- The flow IDs of the flows that belong to this application session. The flow [0266]  IDs can be in the IP 5-tuple format: source address, destination address, source port number, destination port number, and the protocol type) 
However, Ma fails to disclose a plurality of information elements each indicating a quality of service (QoS) requirement of a traffic flow of the plurality of traffic flows and a controller configured to allocate radio resource to a user equipment based on the message
Miklos discloses a plurality of information elements each indicating a quality of service (QoS) requirement of a traffic flow of the plurality of traffic flows , (2016/0359750 sEE 0060, providing the traffic classes with the associated QoS targets and congestion levels to the RAN node so as to provide congestion level dependent QoS targets for the traffic classes to the RAN node; See ¶0046, traffic classes into which the traffic flows can be classified) a controller (See ¶0088, controller) configured to allocate radio resource to a user equipment based on the message (See ¶0019, The RAN resource allocation is such that it tries to satisfy the QoS targets; See ¶0060, providing the traffic classes with the associated QoS targets and congestion levels to the RAN node so as to provide congestion level dependent QoS targets for the traffic classes to the RAN node; See ¶0104, See ¶0170, RAN can apply the throughput targets for traffic classes within a given user)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the message indicating the flow IDs to the base station to include the message includes QoS for each traffic classes. The motivation to combine is a congestion indication from the RAN, the CN takes action to reduce the traffic, leading to lowered RAN load, eventually leading to a status change and congestion feedback from the RAN ends (See ¶0013).
	However, Ma in view of Miklos fails to disclose message includes information of the slice and a network including a plurality of slices
Centonza disclose each bearer has slice ID (See ¶0096, The second radio network node 15 may
use this slice ID(s) to apply a same pre-configured resource utilization strategy associated to the network
slice assigned to its bearers; See ¶0114, slice 1D may be received from a core network node; applicant
specification see ¶0039, discloses the bearer is a logical path between the terminal and CN slice) and a
network including a plurality of slices (See ¶0050, network slices are used for different services and use
cases and there is a need to enable usage of this mechanism for wireless devices in the communication
network to improve the performance of the communication network)
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify disclosing the base station receiving a message with bearer information
to include the message with bearer information has slice information also. The motivation to combine is
network slices are used for different services and use cases and there is a need to enable usage of this
mechanism for wireless devices in the communication network to improve the performance of the
communication network (See ¶0050).
Response to Arguments
Applicant’s arguments with respect toward claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (Pub. No. US 2018/0041936 A1)- he base station 2020 may receive the QoS policy setup that is authorized from a next generation core network (NGCN) 2030. The NGCN 2030 may be an evolved CN or a new CN of the EPC of the LTE system. The NGCN may include a P-GW and an S-GW. Alternatively, the NGCN may include a user plane function (UPF), a session management function (SMF) (control plane function (CPF)), and the like. The QoS policy may include the mapping information on each flow and QoS corresponding thereto, and may include the information related to the packet marking for indicating QoS of the flow.
Hapsari et al. (Pub. No. US 2018/0049218 A1)- a tunnel is configured between core network 200 and the base station 100, and data flows are transmitted from the core network 200 to the base station 100 via the tunnel. A flow identifier (Flow ID) and/or a flow priority (FPI) are allocated to each data flow. Upon receiving the data flow from the core network 200, the base station 100 maps received data to radio bearers in accordance with a predetermined mapping rule as detailed below and transmits the data flow to the user equipment 50 via the QoS-controlled radio bearers. For downlink data, in a MAC (Medium Access Control) layer in the base station 100, an LCP (Logical Channel Priority) and/or an LCG (Logical Channel Group) can be associated per radio bearer. As a result, at radio scheduling between the user equipment 50 and the base station 100, priority control may be performed such that the LCP and/or the LCG are associated per radio bearer. Therefore, the “mapping to the radio bearers” herein includes mapping to the LCP and/or the LCG in addition to distribution of the data flows to the radio bearers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472